DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-15 are allowed.
Regarding Claim 1, 
Examiner agrees with the applicant that “Stege” does not discloses the limitations for “a second connector” & “a first fastener” as recited. Moreover, prior arts appears as a whole or in combinations fails to teach or suggests – 
A wind turbine blade assembly comprising: 
first and second blade sections connected together, each blade section having a shell defining an aerodynamic profile and each section comprising lightning protection components; 
a substantially enclosed interior region that is external to the second blade section and defined in part by the shell of the first blade section and in part by the shell of the second blade section; 
a first connector located in the interior region, the first connector being attached to the first blade section and electrically connected to the lightning protection components of the first blade section, the first connector defining a contact surface; 
a second connector located in the interior region, the second connector being attached to the second blade section and electrically connected to the lightning protection components of the second blade section, the second connector defining a contact surface opposed to and in physical contact with the contact surface of the first connector; and 
a first fastener extending through the shell of the first blade section into the interior region, the first fastener having a threaded shank that extends at least partially through the first and second connectors, 
-2-wherein the first fastener clamps the contact surfaces of the first and second connectors together to form a torqued connection between the first and second connectors.
Claims 2-11 are allowable based on their dependency from claim 1.

Regarding Claim 12, 
Examiner agrees with the applicant that “Stege” does not discloses the limitation for “a second connector”. Moreover, prior arts appears as a whole or in combinations fails to teach or suggests – 
A method of forming a blind connection between lightning protection components of a first blade section and lightning protection components of a second blade section when connecting the first and second blade sections together, the method comprising: 
providing a first blade section having a shell defining an aerodynamic profile, the first blade section comprising a first connector electrically connected to the lightning protection components of the first blade section, the first connector defining a contact surface; 
providing a second blade section having a shell defining an aerodynamic profile, the second blade section comprising a second connector electrically connected to the lightning protection components of the second blade section, the second connector defining a contact surface; 
arranging the first and second blade sections together such that the respective shells of the first and second blade sections define a substantially enclosed region that is external to the second blade section and defined in part by the shell of the first blade section and in part by the shell of the second blade section in which the first and second -5-connectors are located with their respective contact surfaces mutually opposed and in physical contact; 
inserting a fastener through the shell of the first blade section such that a threaded shank of the fastener extends into the interior region and extends at least partially through the first and second connectors; and 
turning the fastener from outside the shell of the first blade section to create a clamping force between the contact surfaces of the first and second connectors thereby establishing a torqued connection between the first and second connectors.
Claim 13-15 are allowable based on their dependency from claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.O./
Examiner, Art Unit 2832  


/TULSIDAS C PATEL/Supervisory Patent Examiner, Art Unit 2832